


117 HR 3628 IH: 21st Century Smart Cars Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3628
IN THE HOUSE OF REPRESENTATIVES

May 28, 2021
Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend subchapter II of chapter 301 of title 49, United States Code, to require crash avoidance technologies, and for other purposes.


1.Short titleThis Act may be cited as the 21st Century Smart Cars Act. 2.21st century smart cars (a)Crash avoidance rulemaking (1)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:

30130.Crash avoidance rulemaking
(a)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall issue final rules prescribing motor vehicle safety standards that— (1)establish minimum performance requirements for the crash avoidance systems described in subsection (b); and
(2)require all new passenger motor vehicles manufactured for sale in the United States, introduced or delivered for introduction in interstate commerce, or imported into the United States to be equipped with the crash avoidance systems described in subsection (b). (b)Crash avoidance systemsThe Secretary shall issue motor vehicle safety standards for each of the following crash avoidance systems—
(1)forward collision warning and automatic emergency braking that detects potential collisions with vehicles, objects, pedestrians, bicyclists, and other vulnerable road users while the vehicle is traveling forward, provides a warning to the driver, and automatically applies the brakes to avoid or mitigate the severity of a collision; (2)rear automatic emergency braking that detects a potential collision with vehicles, objects, pedestrians, bicyclists, and other vulnerable road users while a vehicle is travelling in reverse and automatically applies the brakes to avoid or mitigate the severity of a collision;
(3)rear cross traffic warning that detects vehicles, objects, pedestrians, bicyclists, and other vulnerable road users approaching from the side and rear of a vehicle as it travels in reverse and alerts the driver; (4)lane departure warning that monitors a vehicle’s position in its lane and alerts the driver as the vehicle approaches or crosses lane markers; and
(5)blind spot warning that detects a vehicle, pedestrian, bicyclist, and other vulnerable road user to the side or rear of a vehicle and alerts the driver to their presence, including when a driver attempts to change the course of travel toward another vehicle or road user in the blind zone of the vehicle. (c)ConsiderationsIn prescribing the motor vehicle safety standards required in subsection (a), the Secretary shall require that the crash avoidance systems—
(1)perform effectively at speeds for which a passenger motor vehicle is designed to operate, including on city streets and highways; and (2)include self-diagnostic capability and warning when inoperable.
(d)Compliance dateThe compliance date of the standards prescribed under subsection (a) shall not exceed more than 2 years from the date final rules are issued. (e)Rulemaking on point of sale informationNot later than 18 months after the date of enactment of this section, the Secretary shall issue a final rule to require clear and concise information about the capabilities and limitations of advanced crash avoidance systems described in subsection (b) to be provided to a consumer at the point of sale and in the vehicle owner’s manual, including a publicly accessible electronic owner’s manual.
(f)Headlamps
(1)Not later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule amending section 571.108 of title 49, Code of Federal Regulations to— (A)improve illumination of the roadway;
(B)prevent glare; (C)establish minimum performance standards for—
(i)semi-automatic headlamp beam switching; (ii)curve adaptive headlamps; and
(iii)adaptive driving beam headlamp technology. (2)The compliance date of the revised standard prescribed under paragraph (1) shall not exceed more than 2 years from the effective date.
(3)Not later than 1 year after the date of enactment of this section, the Secretary shall finalize the Rulemaking (83 Fed. Reg. 51766) to permit the certification of adaptive driving beam headlighting systems. (g)DefinitionsIn this section:
(1)Crash avoidanceThe term crash avoidance has the meaning given to that term in section 32301. (2)Passenger motor vehicleThe term passenger motor vehicle has the meaning given to that term in section 32101..
(2)Conforming amendmentThe table of sections for subchapter II of chapter 301 of title 49, United States Code, is further amended by adding after the item relating to section 30129 (as added by section 32002(a)(2)) the following:    30130. Crash avoidance rulemaking.. (b)Research of advanced crash systems (1)In generalSubchapter II of chapter 301 of title 49, United States Code, as amended by section(a)(1), is further amended by adding at the end the following:

30131.Advanced crash systems research and consumer education
(a)Advanced crash systems research
(1)Not later than 2 years after the date of enactment of this section, the Secretary shall complete research into the following: (A)Direct driver monitoring systems that will minimize driver disengagement, driver distraction, prevent automation complacency, and foreseeable misuse of vehicle automation.
(B)Lane keeping assistance that assists with steering to keep a vehicle within its driving lane. (C)Automatic collision notification systems that—
(i)notify emergency responders that a crash has occurred and provide the geographical location of the vehicle and crash data in a manner that allows for assessment of potential injuries and emergency response; and (ii)transfer to the Secretary anonymized automatic crash data for the purposes of safety research and statistical analysis.
(D)Intelligent Speed Assist that— (i)determines the applicable speed limit where the vehicle is operating; and
(ii)alerts the driver to the current speed limit and discourages exceeding that limit. (2)RequirementsIn conducting the research required under subsection (a), the Secretary shall—
(A)develop one or more tests to evaluate the performance of the systems; (B)determine criteria that would be reasonable and practicable at evaluating the performance of the systems; and
(C)determine fail, pass, or advanced pass criteria to assure the systems are performing their intended function. (3)ReportThe Secretary shall submit a report detailing findings from the research required under subsection (a) to the House Energy and Commerce Committee and the Senate Commerce, Science, and Transportation Committee not later than 3 years after the date of enactment of this Act.
(4)RulemakingNot later than 4 years after the date of enactment of this section, the Secretary shall issue final rules to establish motor vehicle safety standards for the advanced crash systems described in this subsection and to require all new passenger motor vehicles manufactured for sale in the United States, introduced or delivered for introduction in interstate commerce, or imported into the United States produced after the compliance date of such standards to be equipped with advanced crash avoidance systems described in this subsection. (5)Lead timeThe compliance date of the standards prescribed under this section shall not exceed more than 2 model years from the date a motor vehicle safety standard is finalized.
(6)Crash dataIf the Secretary makes a determination that establishing a motor vehicle safety standard described in paragraph (1)(C)(ii) does not meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary— (A)shall submit a report describing the reasons for reaching such a determination to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation in the Senate; and
(B)may not issue such a standard. (b)DefinitionsIn this section:
(1)Crash avoidanceThe term crash avoidance has the meaning given to that term in section 32301. (2)Passenger motor vehicleThe term passenger motor vehicle has the meaning given to that term in section 32101..
(2)Conforming amendmentThe table of section for subchapter II of chapter 301 of title 49, United States Code, is further amended by adding after the item relating to section 30129, as added by section 2(b), the following:   30131. Advanced crash systems research and consumer education..  